DISMISS; Opinion issued May 6, 2013




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-12-01231-CV

                               MARIO A. ESPARZA, Appellant
                                           V.
                               CITIMORTGAGE, INC., Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-11-04997-A

                                MEMORANDUM OPINION
                           Before Justices O'Neill, Francis, and Fillmore

       The Court has before it appellee’s April 19, 2013 motion to dismiss. On December 12,

2012, the Court notified appellant that the time to file his brief had expired, and, if he did not file

a brief and an extension motion within ten days, the appeal would be dismissed. To date,

appellant has not filed the brief and extension motion or otherwise communicated with the Court

regarding this appeal.

       Accordingly, we GRANT appellee’s motion and DISMISS this appeal. See TEX. R. APP.

P. 38.8(a)(1).

                                                               PER CURIAM



121231F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MARIO A ESPARZA, Appellant                        On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
No. 05-12-01231-CV        V.                      Trial Court Cause No. CC-11-04997-A.
                                                  Opinion delivered per curiam. Justices
CITIMORTGAGE, INC., Appellee                      O'Neill, Francis, and Fillmore sitting for the
                                                  Court.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CITIMORTGAGE, INC. recover its costs of this appeal
from appellant MARIO A ESPARZA.


Judgment entered May 6, 2013.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




1201231 esparza op.docx                     –2–